Case: 11-12733             Date Filed: 11/05/2012          Page: 1 of 3

                                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                              No. 11-12733; 11-12735; 11-12736
                                ________________________

                       Agency Nos. 14612-05; 20725-03; 18969-04


FOXWORTHY, INC.,

          llllllllllllllllllllllllllllllllllllllll                                   Petitioner - Appellant
                                                        llllllllllllllllllllllllllll       Cross Appellee,

                                                     versus

COMMISSIONER OF IRS,

                                          llllllllllllllllllllllllllllllllllllllllRespondent - Appellee
                                                   llllllllllllllllllllllllllllllllllllllllCross Appellant.

                                  ________________________

                     No. 11-13037; 11-15172; 11-15173; 11-15174
                             ________________________

                   Agency Nos. 24533-06; 601-05; 160-04; 21699-05


RON H. BELL,
TRICIA S. BELL,

      llllllllllllllllllllllllllllllllllllllll                               Petitioners – Appellants,
                                                                           llllllllllllllllllllllllllll
                Case: 11-12733       Date Filed: 11/05/2012       Page: 2 of 3

                                            versus

COMMISSIONER OF IRS,

                                    llllllllllllllllllllllllllllllllllllllllRespondent - Appellee.


                              ________________________

                        Petitions for Review of a Decision of the
                                      U.S. Tax Court
                              ________________________
                                  (November 5, 2012)

Before BARKETT and JORDAN, Circuit Judges, and HODGES, ∗ District Judge.

PER CURIAM:

       Ron and Tricia Bell and Foxworthy Inc. appeal a Tax Court order sustaining

notices of deficiencies issued by the Internal Revenue Service and holding that the

Bells owed nearly $6 million in deficient tax payments, nearly $5.5 million in

fraud penalties, and nearly $100,000 in late filing penalties. At issue in this appeal

are the Bells’ tax liabilities for the tax years 1996-2001 and the tax liabilities of

Foxworthy for the tax years 1999-2001. The Tax Court found that the Bells

intentionally concealed income through a variety of domestic and offshore

transactions that were shams or otherwise lacked economic substance. The Tax

Court also found that Foxworthy was a sham corporation and was used by Mr. Bell

for the sole purpose of repatriating offshore income and as a vehicle for tax

∗
 Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of Florida,
sitting by designation.

                                               2
              Case: 11-12733    Date Filed: 11/05/2012   Page: 3 of 3

deductible spending on personal consumption. As a result, the Tax Court held that

Foxworthy’s separate corporate identity must be disregarded for tax purposes and

all of Foxworthy’s income should be imputed to the Bells.

      We review the Tax Court’s findings under the clearly erroneous standard.

Bone v. C.I.R., 324 F.3d 1289, 1293 (11th Cir. 2003). Having reviewed the

record and considered the oral argument of counsel, we cannot say that the Tax

Court’s findings of fact were clearly erroneous. Nor do we find error in the Tax

Court’s conclusions of law.

      AFFIRMED.




                                         3